                                          Exhibit 10.1


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into and effective as of the
9th day of November, 2020, by and between U. S. Physical Therapy, Inc. a Nevada
corporation (“Employer”) and Carey Hendrickson (“Employee”).  Employer and
Employee may be referred to herein collectively as the “Parties” and
individually as a “Party.”  For the purposes of this Agreement, “Employer”
includes OPR Management Services, Inc., which is one of Employers affiliates and
which serves as co-employer for Employer’s employees; for the purposes of
Sections 11, 12, and 13 “Employer” shall include all subsidiaries and affiliates
(as defined under the Securities Exchange Act of 1934, as amended and
regulations promulgated thereunder).
Section 1. Term.  Employee is hereby employed by Employer for a two-year term
(the “Term”) commencing as of November 9, 2020.  The Term shall automatically
renew as of the end of each expiring Term for an additional two-year period. 
For purposes hereof, the “Term” shall refer to the current Term and any renewal
of such Term.
Section 2. Duties of Employee.  Employee is engaged to serve as Chief Financial
Officer of Employer and to perform such duties and responsibilities as are
customarily performed by persons acting in such capacity or such other duties as
may be assigned by Employer from time to time.  Employee shall report to the
Employer’s Chief Executive Officer and shall perform his duties in accordance
with the policies and objectives established by Employer.
Section 3. Full-Time Employment.  Employee shall devote substantially all of his
working time and talent to the business of Employer during the term hereof and
shall diligently and to the best of his ability perform all duties incident to
his employment hereunder, using his best efforts to promote the interests of
Employer.  Employee agrees that he shall not serve as an officer, director,
consultant, or employee of any other person or entity, whether or not for
compensation, without the prior consent of the Employer’s Board of Directors.
Section 4. Base Compensation.  Subject to the terms and conditions of this
Agreement, as compensation for services rendered and Employee’s covenants and
agreements under this Agreement, Employer shall pay to Employee a base salary of
FOUR HUNDRED  AND FIFTY THOUSAND AND NO/100THS DOLLARS ($450,000.00) per year
(as adjusted from time to time, the “Base Compensation”), payable in accordance
with Employer’s then-prevailing pay practices.  From time to time (but at least
once a year) Employer and Employee shall review Employee’s performance, and at
that time Employer, in its sole discretion, shall determine whether Employee’s
Base Compensation should be increased.  At no time during the Term hereof will
Employee’s Base Compensation be decreased without the express written consent of
Employee.
Section 5. Additional Compensation.  Subject to the terms and conditions of this
Agreement, in addition to the Base Compensation, Employer may provide incentive
compensation in the form of cash bonuses and other incentive awards, including
stock option and/or restricted shares.  The amount of any cash bonus and the
award of any additional stock options or restricted shares is completely
discretionary and will be determined solely by the Board of Directors of
Employer or a compensation committee thereof, taking into consideration any
factor the Board of Directors or compensation committee deems relevant. The
Company shall provide an initial grant of shares of common stock having a market
value on the date of the grant of approximately $400,000, with such restrictions
and other conditions as determined by the Company.
Section 6. Business Expenses.  Employer shall reimburse Employee for business
expenses directly and reasonably incurred in the performance of his duties.
Section 7. Benefits and Plans.  Employee shall be entitled to such fringe
benefits, including at least 20 PTO days annually, sick and personal days, and
company holidays per calendar year, as well as insurance (health, disability and
life) generally available to the executive officers of Employer, and Employee
shall be entitled to participate, subject to all conditions of eligibility, in
any employee benefit plans which may be adopted by Employer, including without
limitation, qualified retirement plan(s), deferred compensation plans, and
salary continuation, disability insurance, hospitalization insurance, major
medical insurance, medical reimbursement and life insurance benefit plans. 
Also, Employer shall continue Employee’s monthly salary for a period of up to
ninety (90) continuous days during any period of Employee’s sickness or
disability.
Section 8. Termination.  This Agreement shall terminate prior to the expiration
of the Term hereof upon the occurrence of any one of the following events (each
a “Termination Event”):
(a)
Disability.  In the event that Employee is unable fully to perform his duties
and responsibilities hereunder to the full extent required by Employer by reason
of illness, injury or incapacity for ninety (90) consecutive days, this
Agreement may be terminated by Employee or Employer; provided, however, that
Employee shall continue to be compensated as provided in this Agreement during
such ninety- (90) day period and until termination under this Section 8,
Employee also shall be paid, in a lump sum, a special benefit equal to two (2)
year’s Base Compensation, and all Restricted Stock owned by Employee shall
immediately become Vested Shares, as such term is defined in the applicable
grant agreement and plan documents; and, provided further, that Employee will be
entitled to receive the benefits, rights and/or payments prescribed under any
employee welfare or benefit plan in which Employee was participating at the time
of such disability in accordance with the terms and conditions of such plans. 
In the event of any dispute under this Section 8, Employee shall submit to a
physical examination by a licensed physician selected by Employer and reasonably
acceptable to Employee.

(b)
Death.  In the event that Employee dies during the term hereof, Employer shall
pay to his executors, legal representatives or administrators an amount equal to
one (1) year’s Base Compensation, and thereafter Employer shall have no further
liability or obligation hereunder to Employee’s executors, legal
representatives, administrators, heirs or assigns or any other person claiming
under or through Employee; provided, however, that all Restricted Stock owned by
Employee shall immediately become Vested Shares, as such term is defined in the
applicable grant agreement and plan documents, and Employee’s heirs, legal
representatives or administrators will be entitled to receive the benefits,
rights and/or payments prescribed under any employee welfare or benefit plans in
which Employee was participating at the time of his death in accordance with the
terms and conditions of such plans.

(c)
Cause.  Nothing in this Agreement shall be construed to prevent its termination
by Employer at any time for “cause”.  For purposes of this Agreement, “cause”
shall mean (i) the willful and material failure of Employee to perform or
observe (other than by reason of disability as contemplated in paragraph 8(a))
any of the terms or provisions of this Agreement, including the failure of
Employee to follow the reasonable written directions of Employer’s President and
Chief Executive Officer or Board of Directors, (ii) dishonesty or misconduct on
the part of Employee that is or is reasonably likely to be damaging or
detrimental to the business of Employer, (iii) conviction of a crime involving
moral turpitude, (iv) habitual insobriety or failure to perform duties due to
abuse of alcohol or drugs, or (v) misappropriation of funds.  Prior to
terminating this Agreement on account of Employee’s failure to perform or
observe any of the terms and conditions of this Agreement (but not for any of
the other enumerated “causes” stated in (ii) through (v) above), Employer shall
give Employee thirty (30) days written notice and an opportunity to cure such
failure to the satisfaction of Employer.  Upon termination for cause, Employer
shall pay to Employee all sums due to Employee through the date of such
termination.  Following such a termination, Employer shall have no further duty
or obligation to Employee; provided, however, that Employee shall continue to be
bound by Sections 11 through 13.

(d)
Voluntary Resignation by Employee not for good reason.  Upon a voluntary
resignation by Employee not “for good reason” as defined in Section 9 F. herein,
Employer shall pay to Employee all sums due to Employee through the date of such
termination.  Following such a termination, Employer shall have no further duty
or obligation to Employee; provided, however, that Employee shall continue to be
bound by Sections 11 through 13.

Section 9. Special Benefits.
A. Special Benefit in the Event of a Termination Event and Change in Control. 
Employee shall be entitled to a Change of Control benefit of $283,333 in the
event that a “Change in Control” occurs within six months after, or within
twelve months prior to a Termination Event (as defined herein).  For purposes
hereof, a “Change in Control” is defined as:
(a)
The transfer or sale by Employer of all or substantially all of the assets of
Employer whether or not this Agreement is assigned or transferred as a part of
such sale;

(b)
The transfer or sale of more than fifty percent (50%) of the outstanding shares
of Common Stock of Employer;

(c)
A merger or consolidation involving Employer in a transaction in which the
shareholders of Employer immediately prior to the merger or consolidation own
less than fifty percent (50%) of the company surviving the merger or
consolidation; or

(d)
A merger or consolidation involving Employer in a transaction in which the board
members of Employer after the merger or consolidation constitute less than fifty
percent (50%) of the board of the company surviving the merger or consolidation;
or

(e)
The voluntary or involuntary dissolution of Employer.

B. Special Benefit in the Event of Termination Without Cause or Resignation for
Good Cause.
In the event of the termination of employment of Employee by Employer without
“cause” as cause is defined in Section 8(c) hereof, or the resignation of
employment by Employee “for good reason” as defined in Section 9 F. hereof (in
either case, a “Termination Event”), Employee shall be entitled to the following
special benefits:
(i) Two (2) year’s Base Compensation; and
(ii) The greater of (i) the bonus paid or payable to Employee with respect to
last fiscal year of Employer completed prior to the occurrence of the
Termination Event or (ii) the average of the bonuses paid to Employee over the
three (3) fiscal years of Employer ending with last fiscal year of Employer
completed prior to the occurrence of the Termination Event; and
(iii) Employee’s accrued but unused vacation days; and
(iv) All Restricted Stock owned by Employee shall immediately become Vested
Shares, as such term is defined in the applicable grant agreement and plan
documents.
The aggregate dollar amount of the special benefits described in subsections (i)
and (ii) above shall be aggregated and paid ratably on a bi-weekly basis over
the 24 month period following the Termination Event.  If a Change in Control has
occurred within six months after, or within twelve months prior to a Termination
Event, Employee shall also be entitled to the special benefits under this
Section 9 B.
C. Employee’s accrued but unused vacation days shall be paid to Employee within
thirty (30) days of the actual date of the termination of Employee’s employment.
D. In the event Employee’s employment is terminated (whether by Employer or
Employee) as a result of a Termination Event, Employee shall be entitled to such
medical insurance benefits as he enjoyed prior to his termination for the
twenty-four months following such termination of employment and at the same cost
to Employee of such benefits as in effect prior to such termination.
E. Should any special benefits provided in this Section 10 become payable, the
covenants contained in Sections 11 through 13 hereof shall continue to apply,
and should Employee violate the terms of such covenants, in addition to any
legal or equitable remedies, Employer may cease payment of the benefits and
terminate any and all future payments otherwise called for under this Section 9.
F. For purposes of this Agreement, “for good reason” means the occurrence of any
one or more of the following: (i) removal or other termination of Employee as
the Chief Financial Officer of Employer, without Employee’s express written
consent; (ii) a reduction of Employee’s duties, authority or responsibilities or
the assignment to Employee of such reduced duties, authority or
responsibilities, in either case without Employee’s express written consent,
(iii) a reduction by Employer in Employee’s Base Compensation without Employee’s
express written consent; (iv) the relocation of Employee’s primary office
location more than 30 miles from Employer’s then present headquarters location
without Employee’s express written consent, or (v) within six months prior to,
or within twelve months following, a Change in Control, a material change in the
annual financial opportunity in the form of additional compensation awarded
pursuant to Section 5 herein (as compared to the opportunity awarded during the
prior two years)..
Section 10. Non-Competition.  At all times that Employee remains employed by the
Employer and for a two- (2) year period following the termination of his
employment under this Agreement for any reason, Employee shall not, directly or
indirectly, for himself or on behalf of any other person or entity as an
employee, employer, consultant, agent, lender, principal, partner, stockholder,
corporate officer, director, or in any other individual or representative
capacity, (i) invest, engage in, or permit his name to be used in connection
with any business that is in competition with Employer, (ii) accept employment
with or render services to a competitor of Employer, as a director, officer,
agent partner, employee or consultant, or (iii) solicit or accept from any of
the customers of Employer or from any person or entity whose business Employer
is soliciting, any business of the type which Employer is engaged in or in which
Employer is actively preparing to so engage, in each case described in clauses
(i), (ii) or (iii), within the Territory.  Employee shall be prohibited from
engaging in the activities described above within, or with respect to any
business in competition with the Employer located within, fifty (50) miles of
any of Employer’s rehabilitation clinic locations (the “Territory”).
Notwithstanding the foregoing, Employee may own the voting common stock of any
publicly held corporation so long as it does not exceed more than five percent
(5%) of the outstanding stock thereof.
Section 11. Non-Solicitation.  For a two (2) year period following the
termination of the employment of the Employee under this Agreement for any
reason, Employee agrees not to, directly or indirectly, for himself or on behalf
of any other person or entity (a) solicit or induce, or attempt to solicit or
induce, any person employed by, or any agent of, Employer, to terminate
employee’s or agent’s relationship with Employer, nor (b) call on, solicit or
divert, or attempt to call on, solicit or divert any person, firm, corporation
or other entity who was or had been a customer or a patient referral source
(including, without limitation, any physician) of Employer who referred ten or
more customers or patients to Employer, who is a customer or a patient referral
source of Employer who has referred ten or more customers or patients to
Employer, or who is a prospective customer or a patient referral source of
Employer with whom Employee had contact as an employee of Employer and who,
within six months of such solicitation, Employer was or is actively recruiting
as a customer or patient referral source.
Section 12. Confidential Information.  Employee will not, during or after the
termination of this Agreement, disclose any trade secrets, financial and
accounting information, customer lists, customer mailing lists, prospective
customer lists, lists of referral sources or prospective referral sources, or
pricing, marketing or advertising plans or methods used by Employer (the
“Confidential Information”) to any person, firm, corporation, association or
other entity for any reason or purpose whatsoever, nor shall Employee make use
of the Confidential Information for his own purposes or for the benefit of any
person, firm, corporation or other entity (except Employer) under any
circumstances during or after the termination of this Agreement.  On demand of
Employer, at any time, Employee shall immediately deliver all printed or written
Confidential Information to Employer.  To the extent that Employee’s property
does not contain Confidential Information, Employee may remove all of Employee’s
property (such as computer software and tapes) upon termination of this
Agreement.  Confidential Information does not include information that (i)
currently is generally available to or known by the public or hereafter becomes
generally available to or known by the public through no fault of Employee, (ii)
was already in the possession of Employee on the date of inception of Employee’s
employment by Employer, or (iii) is obtained by Employee from a third party who
is under no obligation of confidence to Employer.
Section 13. Reasonableness of Restrictions.  Employee agrees that (a) the
covenants contained in Sections 11, 12 and 13 hereof are necessary for the
protection of Employer’s business goodwill and trade secrets, (b) a portion of
the compensation paid to Employee under this Agreement is paid in consideration
of the covenants herein contained, the sufficiency of which consideration is
hereby acknowledged, and if the scope of any restriction contained in Sections
11, 12 and 13 is too broad to permit enforcement of such restriction to its full
extent, then such restriction shall be enforced to the maximum permitted by law,
and the parties hereby consent that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.
Section 14. Enforcement.  Employee acknowledges Employee’s employment with
Employer is special and unique in character and that Employee will acquire
special skill and training and gain special knowledge during Employee’s
employment with Employer, that the restrictions contained in Sections 11, 12 and
13 hereof are reasonable and necessary to protect the legitimate interests of
Employer and its affiliates, that Employer would not have entered into this
Agreement in the absence of such restrictions, and that any violation of any
provision of those Sections will result in irreparable injury to Employer. 
Employee also acknowledges that Employer shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages as
well as an equitable accounting of all earnings, profits and other benefits
arising from any such violation, which rights shall be cumulative and in
addition to any other rights or remedies to which Employer may be entitled.  The
existence of any claim or cause of action of Employee against Employer, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by Employer of these covenants, except for Employer’s breach of this
Agreement relating to its payment obligations to Employee after the termination
of Employee’s employment under the terms of this Agreement.
Section 15. Copy of Covenants.  Until the expiration of the applicable
restrictions, Employee will provide, and Employer similarly may provide, a copy
of the covenants contained in Sections 11, 12 and 13 of this Agreement to any
business or enterprise which Employee may (i) directly or indirectly own,
manage, operate, finance, join, control or participate in the ownership,
management operation, financing, or control of, (ii) serve as an officer,
director, employee, partner, principal, agent, representative, consultant,
lender or otherwise, or (iii) with which he may use or permit his name to be
used.
Section 16. Special Definition of Employer.  For the purposes of Sections 11
through 15 above, the definition of Employer shall include any subsidiary or
affiliate of Employer, including all affiliated physical therapy partnerships of
Employer.
Section 17. Notices.  Any notices to be given hereunder by either Party to the
other may be effected in writing either by personal delivery, via facsimile or
by mail, registered or certified, postage prepaid with return receipt requested:
If to Employer:
U.S. Physical Therapy, Inc.
 
1300 West Sam Houston Parkway South
 
Suite 300
 
Houston, Texas 77042
 
Attention: Chief Executive Officer
       
If to Employee:
Carey Hendrickson
 
3005 Shadow Drive W.
 
Arlington, TX 76006



Mailed notices shall be addressed to the Parties at the addresses set forth
above, but each Party may change the address by written notice in accordance
with this Section 17.  Notices delivered personally or by facsimile shall be
deemed communicated upon actual receipt.  Mailed notices shall be deemed
communicated three (3) days after mailing.
Section 18. Entire Agreement.  This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the employment of Employee by Employer, and contains all of the covenants and
agreements between the parties with respect to such employment in any manner
whatsoever.
Section 19. Headings.  The headings or titles to sections in this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the heading or title of any section.
Section 20. Amendment or Modification; Waiver.  No provision of this Agreement
may be amended, modified or waived unless such amendment, modification or waiver
is authorized by Employer and is agreed to in writing, signed by Employee and by
an officer of Employer (other than Employee) thereunto duly authorized.  Except
as otherwise specifically provided in this Agreement, no waiver by any Party
hereto of any breach by any other Party hereto of any condition or provision of
this Agreement to be performed by such other Party shall be deemed a waiver of a
similar or dissimilar provision or condition at the same or at any prior or
subsequent time nor shall the receipt or acceptance of Employee’s employment be
deemed a waiver of any condition or provision hereof.
Section 21. Assignability.  Employee shall not assign, pledge or encumber any
interest in this Agreement or any part thereof without the express written
consent of Employer, this Agreement being personal to Employee.  This Agreement
shall, however, inure to the benefit of Employee’s estate, dependents,
beneficiaries and legal representatives.  This Agreement shall not be assignable
by Employer without the written consent of Employee which will not be
unreasonably withheld.  Subject to the terms of this Agreement, Employer may
merge or consolidate with or into, or transfer substantially all of its assets
to, another corporation or other form of business organization without
Employee’s consent, and as a result of such merger, consolidation or transfer,
this Agreement shall bind the successor of Employer resulting from such merger,
consolidation or transfer.  No such merger, consolidation or transfer, however,
shall relieve the Parties from liability and responsibility for the performance
of their respective duties and obligations hereunder.
Section 22. Governing Law.  This Agreement shall be interpreted, construed and
governed by and in accordance with the internal substantive law of the State of
Texas.
Section 23. Severability.  Each provision of this Agreement constitutes a
separate and distinct undertaking, covenant and/or provision hereof.  In the
event that any provision of this Agreement shall finally be determined to be
unlawful, such provision shall be deemed severed from this Agreement, but every
other provision of this Agreement shall remain in full force and effect, and in
substitution for any such provision held unlawful, there shall be substituted a
provision of similar import reflecting the original intent of the Parties hereto
to the extent permissible under law.
IN WITNESS WHEREOF, this Agreement has been duly executed as of the day first
written above.




EMPLOYER:


U.S. PHYSICAL THERAPY, INC.


By: 

/s/ Chris Reading
     Chief Executive Officer


EMPLOYEE:




 s/s

/s/  CAREY HENDRICKSON
      CAREY HENDRICKSON







